September 2008 Filed by Federated Municipal Securities Income Trust Pursuant to Rule 425 under the Securities Act of 1933 and filed pursuant to Rule 14a-6 of the Securities Act of 1934 Subject Company: Fifth Third Michigan Municipal Bond Fund and Fifth Third Ohio Municipal Bond Fund,portfolios of Fifth Third Funds. Commission File No. 811-6165 Fifth Third Municipal Bond Funds and the Fifth Third Municipal Money Market Funds to Reorganize Into Federated Funds Fifth Third has agreed to sell certain assets relating to its management of the Fifth Third municipal bond funds and municipal money market funds to Federated Investors, Inc.In connection with the sale, the Fifth Third funds will be reorganized into certain existing Federated municipal bond funds and municipal money market funds.As a result, shareholders owning shares of the Fifth Third Municipal Bond Funds and Municipal Money Market Funds will exchange their shares for shares of specific Federated Funds in the 4th quarter of 2008. This is anticipated to be a tax-free exchange.These transactions are subject to shareholder approval and certain other contingencies. Upon the transactions being completed, the six Fifth Third Funds that will be reorganized and the Federated Funds that will be receiving the assets of these Fifth Third funds will be as follows: Fifth Third Fund(reorganized into:)Federated Fund Municipal Money Market FundMunicipal Obligations Fund Michigan Municipal Money Market FundMichigan Municipal Cash Trust Intermediate Municipal Bond FundIntermediate Municipal Trust Municipal Bond Fund Intermediate Municipal Trust Ohio Municipal Bond Fund Ohio Municipal Income Fund Michigan Municipal Bond FundMichigan Intermediate Municipal Trust How will this impact my mutual fund account? Your shares will be exchanged without fee or a sales chargeinto a similarly managed Federated Fund. Details will come in forthcoming proxy mailing.
